

115 HCON 39 IH: Recognizing and commemorating the 100th anniversary of the Virgin Islands of the United States becoming a part of the United States.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 39IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Ms. Plaskett submitted the following concurrent resolution; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONRecognizing and commemorating the 100th anniversary of the Virgin Islands of the United States
			 becoming a part of the United States.
	
 Whereas, on March 31, 2017, the Virgin Islands of the United States will commemorate 100 years of being a part of the United States;
 Whereas the Virgin Islands of the United States will use this anniversary, in part, to commemorate its history, culture, and diversity;
 Whereas one of the earliest historical accounts of the Virgin Islands of the United States was in 1493, when Carib inhabitants on St. Croix engaged Christopher Columbus on his second voyage, in what is considered the first insurgence against European colonization in the New World;
 Whereas the three largest islands of the Virgin Islands of the United States were ruled by at least six sovereigns over the past 500 years;
 Whereas Denmark began its acquisition of the islands that were to become known as the Danish West Indies with the founding of its first permanent colony on the island of St. Thomas in 1665, to be followed by the island of St. John in 1717, and the island of St. Croix in 1733;
 Whereas, during a 250-year span of history, Denmark colonized those three islands as a part of the sugar trade, which included participation in the transatlantic slave trade and a plantation-based system that subjugated slaves;
 Whereas significant hardships were endured by enslaved Africans during the period of European colonial rule, which precipitated the 1733 revolution on St. John, the 1848 insurrection and emancipation declaration signed by Danish Governor Peter von Scholten, the 1878 rebellion on St. Croix known as the Fireburn, and the 1892 coal workers’ strike on St. Thomas;
 Whereas, by the spirit of resistance, enslaved African heroes like General Buddhoe, Anna Hegaard, the Queens Mary, Agnes, Matilda, Bottom Belly, and Coziah, and other leaders were able to liberate themselves and emancipate the African people;
 Whereas an islandwide slave insurrection on St. Croix in July of 1848 resulted in the official abolition of slavery in the Danish West Indies;
 Whereas the decline of the sugar industry in the region led Denmark to seek a buyer for the Danish West Indies;
 Whereas the United States, seeking a strategic base to protect its assets in the Caribbean, including the newly built Panama Canal, purchased the Danish West Indies in 1917 through the Convention Between the United States and Denmark for Cession of the Danish West Indies, which confirmed that the civil rights and political status of the inhabitants of the islands would be determined by Congress;
 Whereas the transfer of the Danish West Indies to the United States took place on March 31, 1917, with ceremonies on St. Thomas and St. Croix and is commemorated annually in the Virgin Islands of the United States as Transfer Day;
 Whereas, after the transfer, the Virgin Islands of the United States was administered by the Navy, which led to an improved system of social services, higher paying jobs associated with military buildup, and, later, the development of the economy through increased agricultural production;
 Whereas, between 1924 and 1927, several proposed bills for constitutional reform were discussed by congressional committees on insular affairs, though action did not manifest until the enactment of the Organic Act of the Virgin Islands in 1936 and the Revised Organic Act of the Virgin Islands in 1954;
 Whereas the Organic Act of the Virgin Islands passed as a result of efforts by David Hamilton Jackson and Rothschild Francis, along with others, including Casper Holstein and Ashley Totten, allowing for increased self-government for the Virgin Islands of the United States;
 Whereas the Revised Organic Act of the Virgin Islands promoted the growing political consciousness of Virgin Islanders, achieved greater economy and efficiency of government, and provided the legal basis for the political and administrative reorganization of the Virgin Islands of the United States;
 Whereas this was furthered strengthened by the 1965 Constitutional Convention Report, which recommended an elective Governor and Lieutenant Governor, the continuation of existing representation, a Resident Commissioner or Delegate to the House of Representatives, and the right of Virgin Islanders to vote in national elections for the President and Vice President of the United States;
 Whereas the mission for self-determination and constitutional reform continues today; Whereas the Virgin Islands of the United States common history with the United States dates back to Alexander Hamilton, who was raised on the island of St. Croix and later became one of the leaders of the American Revolution and the first Secretary of the Treasury;
 Whereas the people of the Virgin Islands of the United States have made significant contributions to the United States, including—
 (1)William Leidesdorff of St. Croix, a sea captain, merchant, trader, landowner, civic leader, early California pioneer, and the first Black millionaire in the United States;
 (2)Camille Pissaro, a French impressionist painter who was born on St. Thomas; (3)Edward Wilmot Blyden, an intellectual, educator, linguist, clergyman, author, statesman, college president, and father of Pan-Africanism;
 (4)Hubert H. Harrison, a writer, teacher, orator, editor, labor leader, and Renaissance Man; (5)Morris Simmonds, a German physician and noted pathologist, after whom a disease of the pituitary gland known as Simmonds Disease is named;
 (6)Arthur A. Schomburg, a bibliophile, historian, curator, and activist who raised awareness of the great contributions that African Latin Americans and African Americans have made to society, and whose collection of literature and art is now part of the Schomburg Center for Research in Black Culture at the New York Public Library in Harlem;
 (7)Alton A. Adams, a musician and the first Black bandmaster of the Navy; (8)Sosthenes Behn, a soldier, industrialist, business innovator, and founder of the International Telephone and Telegraph Company;
 (9)Casper Holstein, a humanitarian and philanthropist who advocated for improving the standard of living for Virgin Islanders and for a greater degree of island self-government;
 (10)Nella Larsen, one of the most influential novelists of the Harlem Renaissance; (11)Ashley L. Totten, an organizer and officer of the Brotherhood of Sleeping Car Porters and leader of the American Virgin Islands Civic and Industrial Association of New York;
 (12)Alonzo G. Moron, the President of Hampton University from 1949 to 1959; (13)Valmy Thomas, a professional baseball player and the first Virgin Islands of the United States native to play in Major League Baseball;
 (14)Claude A. Bennie Benjamin, a musician, composer, and entertainer who composed musical themes for several Walt Disney pictures;
 (15)J. Raymond Jones, a politician, power broker, and Tammany Hall chief; (16)Roy Innis, an activist, politician, and National Chairman of the Congress of Racial Equality from 1968 to 2017;
 (17)the Honorable Melvin H. Evans, the first elected Governor of the Virgin Islands of the United States and Ambassador to Trinidad and Tobago;
 (18)the Honorable Terence A. Todman, a career Ambassador who served the United States across the globe for almost 50 years, who was decorated by the Governments of Denmark, Spain, Argentina, and Chad, and who received the Presidential Distinguished Service Award, the National Public Service Award, the Director General’s Cup, and the Department of State’s Superior Service Honor Award and Distinguished Service Award;
 (19)the Honorable Ron de Lugo, the first Delegate to Congress from the Virgin Islands of the United States and who spent 40 years in public service, locally and nationally, fought to increase the rights and privileges for territorial delegates, worked for the full political status of the Virgin Islands of the United States, and served as the chairman of the Subcommittee on Insular and International Affairs; and
 (20)the Honorable Donna Christian-Christensen, a Delegate to Congress from the Virgin Islands of the United States and the first female physician to serve in Congress;
 Whereas Virgin Islanders such as Calvin Pickering, Elrod Hendricks, Emile Griffith, Horace Clarke, Joe Christopher, Julian Jackson, Kelsey Grammer, Kevin Krigger, Midre Cummings, Raja Bell, Saba Johnson, Tim Duncan, Ullmont L. James, Sr., Victor Lebron, and others have made substantial contributions to government, sports, and the arts in the United States;
 Whereas Denmark and the United States are united by shared values and a strong commitment to freedom, democracy, human rights, racial justice, economic self-sufficiency, prosperity, and free market opportunities and should continue to provide for economic and cultural exchanges, trade and investment, and people-to-people contacts;
 Whereas the Governments of Denmark and the Virgin Islands of the United States have discussed establishing a memorandum of understanding for sharing and preserving archival records and historic and prehistoric artifacts;
 Whereas there has been ongoing collaboration between schools in the Virgin Islands of the United States and Denmark, allowing teachers and students to share, learn, and strengthen intercultural understandings of a shared history through the creation of new teaching materials and a common goal to prepare students for global citizenship;
 Whereas more collaboration should occur, transcending the classroom to educate all Virgin Islanders, United States citizens, and Danes, beyond the centennial commemoration in 2017 because education is critical to improving relations, understanding, and the healing process;
 Whereas the material and cultural heritage that was engendered during Danish rule, such as the music of Quelbe, the dance of Quadrille, and the preserved architecture, has manifested under United States rule and has become a dynamic addition to the story of the United States;
 Whereas the people of the Virgin Islands of the United States, like the people of the United States, have a diverse historical, cultural, and genetic inheritance linking them to Africa, the Caribbean, and Europe;
 Whereas Virgin Islanders and Danish Americans have contributed greatly to the history and development of the United States, and the 100th anniversary of their shared legacy should be properly recognized;
 Whereas Virgin Islanders have served the United States in every war and conflict since the Revolutionary War and have contributed to every facet of life in the United States; and
 Whereas 2017 marks the 100th anniversary of the Virgin Islands of the United States becoming a part of the United States: Now, therefore, be it
		
	
 That Congress— (1)recognizes and commemorates the 100th anniversary of the Virgin Islands of the United States becoming a part of the United States;
 (2)appreciates the many years of strong United States-Danish diplomatic relations; (3)acknowledges the creation of the Virgin Islands of the United States Centennial Commission, established under Public Law 114–224, to lead the Federal effort to commemorate this centennial; and
 (4)encourages the Archivist of the United States to cooperate with the Governments of Denmark and the Virgin Islands of the United States to digitize the historical records of the Virgin Islands of the United States in the Federal archives, and make them directly accessible to the people of the Virgin Islands of the United States in secure research facilities located on all three major islands of the Virgin Islands of the United States.
			